EXHIBIT 10.63

Compensation Arrangements with Named Executive Officers

Base Salaries

The following table sets forth the annual base salaries of FedEx’s named
executive officers:

 

Name and

Current Position

     Base Salary         

Frederick W. Smith

     $1,266,960      

Chairman, President and

Chief Executive Officer

     

Alan B. Graf, Jr.

     $902,784      

Executive Vice President and

Chief Financial Officer

     

David J. Bronczek

     $942,096      

President and Chief Executive Officer –

FedEx Express

     

T. Michael Glenn

     $833,364      

Executive Vice President,

Market Development and

Corporate Communications

     

Robert B. Carter

     $762,960      

Executive Vice President,

FedEx Information Services and

Chief Information Officer

     

Mr. Smith’s base salary was effective as of July 16, 2011. The base salaries of
the other named executive officers were effective as of July 1, 2011.

Fiscal 2013 Annual Incentive Compensation Program

Chairman, President and Chief Executive Officer

Frederick W. Smith’s fiscal 2013 annual bonus will be based on the achievement
of corporate objectives for consolidated pre-tax income for fiscal 2013. The
independent members of the Board of Directors, upon the recommendation of the
Compensation Committee, may adjust Mr. Smith’s bonus amount upward or downward
based on their annual evaluation of Mr. Smith’s performance, including the
quality and effectiveness of his leadership, the execution of key strategic
initiatives and the following corporate performance measures:

 

  •  

FedEx’s stock price performance relative to the Standard & Poor’s 500 Composite
Index, the Dow Jones Transportation Average, the Dow Jones Industrial Average
and competitors;

 

  •  

FedEx’s stock price to earnings (P/E) ratio relative to the Standard & Poor’s
500 Composite Index, the Dow Jones Industrial Average and competitors;

 

  •  

FedEx’s market capitalization;



--------------------------------------------------------------------------------

  •  

FedEx’s revenue and operating income growth (excluding certain unusual items)
relative to competitors;

 

  •  

FedEx’s free cash flow (excluding business acquisitions), return on invested
capital (excluding certain unusual items), and weighted average cost of capital;

 

  •  

Analyst coverage and ratings for FedEx’s stock;

 

  •  

FedEx’s U.S. and international revenue market share; and

 

  •  

FedEx’s reputation rankings by various publications and surveys.

None of these factors will be given any particular weight in determining whether
to adjust Mr. Smith’s bonus amount.

Mr. Smith’s annual bonus target for fiscal 2013 is 130% of his annual base
salary (at fiscal year-end), with a maximum payout of 300% of his target bonus.

Non-CEO Named Executive Officers

The fiscal 2013 annual bonus target payouts for the non-CEO named executive
officers, as a percentage of annual base salary (at fiscal year-end), are as
follows:

 

Name

  Target Payout    

Alan B. Graf, Jr.

    90%  

David J. Bronczek

  100%  

T. Michael Glenn

    90%  

Robert B. Carter

    90%  

The maximum payout for each executive is 240% of his target bonus.

The fiscal 2013 annual bonus for the non-CEO named executive officers will be
based on:

 

  •  

the achievement of individual objectives established at the beginning of the
fiscal year for each executive (30% of each executive’s target bonus); and

 

  •  

the achievement of corporate objectives for consolidated pre-tax income for
fiscal 2013 (70% of each executive’s target bonus).

Mr. Smith will determine the achievement level of each executive’s individual
objectives at the conclusion of fiscal 2013.

Company Financial Performance Measure

The annual bonus payout opportunity relating to company financial performance
for each named executive officer ranges, on a sliding scale, from a minimum
amount if the annual bonus plan’s pre-established consolidated pre-tax income
threshold is achieved up to a maximum amount if such financial performance goal
is substantially exceeded. Ordinarily, our business plan objective for
consolidated pre-tax income is the target under the annual bonus plan. For
fiscal 2013, however, in order to further motivate management to improve the
company’s performance, the annual bonus plan’s target objective for company
financial performance is higher than the business plan objective for
consolidated pre-tax income.

 

2



--------------------------------------------------------------------------------

Long-Term Incentive Program

FedEx’s long-term incentive (“LTI”) plans for the three-fiscal-year periods 2011
through 2013, 2012 through 2014 and 2013 through 2015, provide long-term cash
bonus opportunities to members of upper management, including the named
executive officers, upon the conclusion of fiscal 2013, 2014 and 2015,
respectively, if certain aggregate fully diluted earnings per share (“EPS”)
goals established by the Board of Directors are achieved with respect to those
periods. No amounts can be earned for the fiscal 2011 through 2013, 2012 through
2014 and 2013 through 2015 plans until 2013, 2014 and 2015, respectively,
because achievement of the EPS goals can only be determined following the
conclusion of the applicable three-fiscal-year period.

The following table sets forth the potential future payouts to each of FedEx’s
named executive officers under FedEx’s LTI plans:

 

          Potential Future Payouts  

Name        

   Performance
Period    Threshold
($)      Target
($)      Maximum
($)  

Frederick W. Smith

   FY2011–FY2013      875,000         3,500,000         5,250,000      
FY2012–FY2014      1,000,000         4,000,000         6,000,000      
FY2013–FY2015      1,000,000         4,000,000         6,000,000   

Alan B. Graf, Jr.

   FY2011–FY2013      300,000         1,200,000         1,800,000      
FY2012–FY2014      300,000         1,200,000         1,800,000      
FY2013–FY2015      300,000         1,200,000         1,800,000   

David J. Bronczek

   FY2011–FY2013      375,000         1,500,000         2,250,000      
FY2012–FY2014      375,000         1,500,000         2,250,000      
FY2013–FY2015      375,000         1,500,000         2,250,000   

T. Michael Glenn

   FY2011–FY2013      300,000         1,200,000         1,800,000      
FY2012–FY2014      300,000         1,200,000         1,800,000      
FY2013–FY2015      300,000         1,200,000         1,800,000   

Robert B. Carter

   FY2011–FY2013      300,000         1,200,000         1,800,000      
FY2012–FY2014      300,000         1,200,000         1,800,000      
FY2013–FY2015      300,000         1,200,000         1,800,000   

The potential individual future payouts set forth in the table above are set
dollar amounts ranging from threshold (minimum) amounts, if the EPS goal
achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded. There can be no assurance that the potential future
payouts shown in this table will be achieved.

 

3